

EXHIBIT 10.1


USG CORPORATION
DIVIDEND MAKE-WHOLE AMOUNT PLAN
1.    Purpose. The purpose of the USG Corporation Dividend Make-Whole Amount
Plan is to provide a potential cash payment (a “Dividend Make-Whole Amount”) to
each holder of outstanding, but unexercised, stock option awards, unvested
market share unit awards and unvested performance share awards with respect to
shares of the Company’s common stock (such shares, “Common Stock”, and such
awards collectively, the “Incentive Equity Awards”) that were outstanding as of
June 10, 2018 (each such person, a “Participant”), if certain requirements are
met upon the consummation of the transactions (the “Merger”) contemplated by the
Agreement and Plan of Merger entered into by and among Gebr. Knauf KG, World Cup
Merger Corporation, and the Company (the “Merger Agreement”). The Dividend
Make-Whole Amount payments provided for under this Plan are intended to
compensate each Participant for the value of the conditional special dividend
anticipated to be paid by the Company to each holder of record of the Common
Stock as of the date of the Company’s special meeting at which stockholders will
be asked to consider and vote on a proposal to adopt the Merger Agreement (such
date the “Record Date”), to the extent that such Participants were not otherwise
eligible to participate in the conditional special dividend with respect to the
shares of Common Stock underlying, as applicable, each of such Participant’s
outstanding, but unexercised or unvested, as applicable, Incentive Equity
Awards. The Plan sets forth the terms and conditions of the Dividend Make-Whole
Amount, including the requirements that each Participant must meet in order to
receive his or her Dividend Make-Whole Amount.
2.    Eligibility. Each Participant shall be eligible to receive a Dividend
Make-Whole Amount if (a) such Participant is a holder of one or more Incentive
Equity Awards that were outstanding as of June 10, 2018, (b) the Merger is
consummated, and (c) such Participant continuously remains an employee of the
Company or any of its subsidiaries through the date of the consummation of the
Merger (the “Closing Date”); provided, however, if such Participant terminates
employment with the Company or any of its subsidiaries prior to the Closing
Date, and such Incentive Equity Awards remain outstanding following such
termination in accordance with their terms, then this clause (c) will not apply
to such Incentive Equity Awards and the Participant will still be eligible to
receive payment of the Dividend Make-Whole Amount with respect to such
outstanding Incentive Equity Awards. If the Merger is not consummated or the
Participant’s employment with the Company or any of its subsidiaries terminates
for any reason (other than a termination due to death, disability or retirement)
prior to the Closing Date, such Participant will not be entitled to receive a
Dividend Make-Whole Amount under the Plan.
3.    Amount of the Dividend Make-Whole Amount. The Dividend Make-Whole Amount
will be a cash payment in an amount equal to the product of (a) $0.50,
multiplied by (b) the number of shares of Common Stock that either (i) are or
become vested and paid out on the Participant’s outstanding Incentive Equity
Awards in connection with the closing of the Merger and did not otherwise
participate in the conditional special dividend, or (ii) are or become vested
and become payable following the Record Date, but prior to the Closing Date, in
each case as determined by the Company. For the avoidance of doubt, (x) any
shares of Common Stock underlying any outstanding restricted stock unit awards
will not be included in the calculation of the Dividend Make-Whole Amount, and
(y) to the extent that an Incentive Equity Award otherwise participates





--------------------------------------------------------------------------------





in the conditional special dividend for any reason (such as by being exercised
or vested and settled in shares of Common Stock prior to the Record Date), such
award will not be included in the determination of the Dividend Make-Whole
Amount.
4.    Time of Payment. The Dividend Make-Whole Amount will be paid in a lump sum
as soon as administratively possible following the Closing Date, but in no event
later than 15 days following the Closing Date. The Dividend Make-Whole Amount is
considered compensation. Payment will be made via the Company’s normal payroll
process, and all applicable tax withholdings will be made.
5.    Section 409A. The payment of the Dividend Make-Whole Amount is intended to
be exempt from, or compliant with, Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). Notwithstanding any other provision of this Plan
to the contrary, the Company does not guarantee any particular tax result for
any Participant with respect to any payment provided to such Participant
hereunder, and each Participant shall be responsible for any taxes imposed on
him or her with respect to any such payment.
6.    Impact on Other Benefits. The Dividend Make-Whole Amount is not eligible
earnings for the calculation of benefits under any USG or its subsidiaries
benefit programs.
7.    No Right to Employment. The Plan is not to be construed as constituting an
offer or guarantee of employment with the Company or any of its subsidiaries.
Any disputes that arise concerning this program will be settled solely at the
discretion of the Chief Administrative Officer of the Company or his successor.
8.    Governing Law. The Plan shall be governed by and construed in accordance
with the internal substantive laws of the State of Delaware.
9.    Effective Date/Termination. The Plan will be effective as of July 18,
2018, the date on which the Company’s Board of Directors approved the Plan. In
the event the Merger is not approved for any reason, no Dividend Make-Whole
Amounts will be paid and the Plan shall immediately terminate. The Plan shall
also terminate after any earned Dividend Make-Whole Amount payments are
distributed in accordance with Section 4 of the Plan.











